Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Henry Feiereisen on 6/30/2022.
The application has been amended as follows: 
In Claim 28, line 2: REPLACE “at least a few millimeters, in particular at least 3 millimeters, and a maximum of a few centimeters, in particular a maximum of 3 centimeters.” WITH -- at least three millimeters and a maximum of three centimeters –
In Claim 29, line 1-2: DELETE “, in particular a clamping pin,”
In Claim 41, line 2-3: DELETE “, in particular clamping pin”
Add new claim as follows: 47. The stator of claim 29, wherein the connecting element is a clamping pin.

Election/Restrictions
The restriction mailed 3/3/2022 is hereby withdrawn.
Reasons for Allowance
Claims 24-46 are allowed.
The following is an examiner’s statement of reasons for allowance:The best art of record, Atkinson (PGPub 2007/0273218), discloses an electric rotating machine comprising a stator, said stator comprising: a stator core 1; and a stator winding head board 7 abutting an end face of the stator core and including an insulating main body having integrated therein conducting tracks which are connected to subconductors 64, 65, 66 by a firmly bonded connection (para. 51; Fig. 6), wherein the subconductors are connected to separate conducting tracks, respectively (para. 51; Fig. 6). Atkinson does not disclose a laminated stator core and teaches against a laminated stator core (para. 31). Atkinson also does not disclose coil bars received in the laminated stator core, each said coil bar including multiple subconductors, an insulating main body having integrated therein conducting tracks which are connected to the subconductors of the coil bars by a firmly bonded connection. Similarly for Claim 40, Atkinson does not disclose providing each of a plurality of coil bars of multiple subconductors, placing the coil bars in a laminated stator core, integrating conducting tracks in an insulating main body of the stator winding head board, and connecting the conducting tracks to the subconductors of the coil bars in a firmly bonded manner. The prior art of record does not disclose nor render obvious these limitations in combination with the other claimed limitations.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726